Citation Nr: 0926511	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-25 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left acromioclavicular 
(AC) joint, status post-rotator cuff repair and distal 
clavicle resection (hereinafter "left shoulder 
disability").

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee strain with retropatellar chondromalacia.

3.  Entitlement to an initial rating in excess of 10 percent 
for right knee strain with retropatellar chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to September 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Seattle, Washington.  The Veteran testified 
before the undersigned Veterans Law Judge in April 2009; a 
transcript of that hearing is associated with the claims 
folder.

The issues of entitlement to initial ratings in excess of 10 
percent for bilateral knee strain with retropatellar 
chondromalacia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 29, 2007, the Veteran's left shoulder 
disability is manifested by objective competent evidence of 
degenerative joint disease of the AC joint with arm elevation 
and abduction limited to no less than 170 degrees.  

2.  As of March 29, 2007, the Veteran's left shoulder 
disability is manifested by subjective complaints of pain 
with objective evidence of atrophy of the supraspinatus 
muscle, subluxed biceps tendon, and decreased strength, as 
well as arm motion limited to shoulder level by pain and 
weakness.  


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, and no 
higher, have been met for the Veteran's left shoulder 
disability as of March 29, 2007, and no earlier.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A May 2005 letter expressly told him 
to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in May 2005 and March 2006 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, these letters advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein, including what is necessary to 
establish a disability rating and an effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  The May 
2005 letter also requested that he provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

The May 2005 letter was sent to the Veteran prior to the 
November 2005 rating decision which awarded service 
connection for a left shoulder disability and assigned an 
initial rating and effective date.  The VCAA notice with 
respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini, 18 Vet. App. at 120.  To 
the extent that the VCAA notice in accordance with Dingess, 
was sent after the initial adjudication of the Veteran's 
claim, the Board finds this error to be nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
In this regard, the notice provided in the March 2006 letter 
fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and Dingess, and after the 
notice was provided the case was readjudicated and a July 
2006 statement of the case was provided to the Veteran.  See 
Pelegrini, 18 Vet. App. at 120; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice that is more tailored 
to the claim at issue.  With respect to the Veteran's left 
shoulder disability claim presently on appeal, the Board 
observes that the Court, in Vazquez-Flores, distinguished 
claims for increased compensation of an already service-
connected disability from those regarding the initial-
disability-rating element of a service connection claim.  In 
addition, the Court has previously held that, when the rating 
decision that is the basis of the appeal was for service 
connection for a disability, once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Dingess, 19 Vet. App. at 
490-91, aff'd by Hartman v. Nicholson, 483 F.3d 1311 (2007).  
As such, in the instant case, a discussion of whether 
sufficient Vazquez-Flores notice has been provided for the 
Veteran's left shoulder disability claim is not necessary.

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing an adequate VA examination 
for the purpose of rating the Veteran's left shoulder 
disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  
The Veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA and non-VA 
treatment records.  The Veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his left shoulder disability claim.  

Finally, the Veteran was afforded a VA examination during 
this appeal for the specific purpose of evaluating the 
current manifestations and severity of his left shoulder as 
well as the etiology of this disability.  The October 2005 VA 
examination report clearly reflects that the examiner took 
the principles of 38 C.F.R. § 4.40 and 4.45 into account with 
respect to functional loss due to pain, weakness, 
fatigability, and incoordination, in evaluating the Veteran's 
disability.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Additionally, the examination report reflects that a 
review of the claims file was completed in conjunction with 
the examination, and all relevant and pertinent findings were 
reported, including any functional impact on the Veteran's 
daily life and employment.  As such, the Board finds that the 
Veteran was provided with an examination that is adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2008).  See also Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure 
that any VA examination undertaken during an appeal is 
adequate for rating purposes).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

Historically, the Veteran was awarded service connection for 
degenerative joint disease of the left AC joint, status post-
rotator cuff repair and distal clavicle resection, by RO 
rating decision dated in November 2005 and assigned a 10 
percent initial rating, effective April 28, 2005, the date of 
his original claim, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2008).  The Veteran expressed disagreement with 
the rating assigned, asserting that a higher rating was 
warranted; the issue now before the Board for appellate 
review is therefore entitlement to an initial rating in 
excess of 10 percent as of April 28, 2005.  

Diagnostic Code 5010 applies to traumatic arthritis and is 
rated according to the criteria for degenerative arthritis 
(Diagnostic Code 5003).  Under Diagnostic Code 5003, the 
Veteran's service-connected left shoulder disability should 
be rated according to the applicable limitation of motion 
criteria.  If, however, the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic code, a 10 percent evaluation is 
appropriate for each major joint or group of minor joints 
affected by limitation of motion that is objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008). 

Limitation of motion of the arm is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2008), which 
provides for a 20 percent rating when motion is limited at 
shoulder level or midway between side and shoulder level and 
a 30 percent rating when motion is limited to 25 degrees from 
side.  These ratings represent those available when rating a 
service-connected disability which affects the minor arm, 
rather than the major arm.  Major and minor refer to a 
veteran's handedness, with a higher rating sometimes 
available for a disability affecting a veteran's dominant 
hand.  The historical evidence of record reflects that the 
Veteran is right-handed.  See, e.g., Service Separation 
Examination Report of Medical History dated December 18, 
1989.  Thus, the minor ratings are for application.  

The Veteran's medical records dated prior to the current 
rating period reflect that he underwent a left shoulder 
arthroscopy with debridement of the biceps tendon and 
subacromial decompression in October 2004.  Before surgery, 
he complained of pain when elevating his left arm past 90 
degrees.  See Dr. T.S. Treatment Record dated July 26, 2004.  
Post-surgery, the Veteran's left shoulder motion showed 
continued improvement, and as of December 2004, he 
demonstrated full range of motion in his left shoulder 
without complaint.  See Dr. T.S. Treatment Record dated 
December 15, 2004.  Subsequent to the Veteran's April 2005 
claim for compensation, he demonstrated flexion to 175 
degrees and abduction to 170 degrees.  See VA Examination 
Report dated in October 2005.  No additional limitation of 
motion was noted due to pain, weakness, fatigability, or 
incoordination.  See id.  

Following the October 2005 VA examination, the Veteran's 
contemporaneous treatment records are silent for additional 
subjective complaints or clinical findings regarding the left 
shoulder until March 29, 2007.  On such date the Veteran was 
evaluated for complaints of new onset left shoulder pain 
without a history of trauma.  See Dr. T.S. Treatment Record 
dated March 29, 2007.  He described the pain as similar to 
his pre-surgical pain; once again, he also indicated pain 
with overhead motion.  Id.  A physical examination of the 
Veteran in March 2007 revealed decreased elevation (flexion) 
to 140 degrees with "significantly limited" internal 
rotation.  Although there was a positive impingement sign, 
the neurological examination was normal.  Id.  

An April 2007 MRI study of the Veteran's left shoulder showed 
that he had "severe" degenerative joint disease of the AC 
joint; there was also evidence of new atrophy and near-
complete fatty replacement of the supraspinatus muscle, 
indicating either a near-complete tear or denervation.  See 
MRI Study dated April 10, 2007.  Thereafter, the Veteran's 
medical records show increased pain and weakness of movement 
in his left shoulder due to subluxed biceps tendon.  The 
Veteran testified in April 2009 that he was no longer able to 
raise his left arm above his shoulder without experiencing 
pain.  See Hearing Transcript, p. 5.  He also stated that he 
last sought treatment for his left shoulder approximately two 
years ago, and that such treatment ended in unsuccessful 
physical therapy.  The claims file contains records from this 
physical rehabilitation.  More specifically, a July 2007 
evaluation shows decreased strength throughout his left upper 
extremity with flexion and abduction limited to 140 degrees 
and 110 degrees respectively.  See Cascade Rehabilitation 
Treatment Record dated July 9, 2007.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board is of the opinion 
that the competent evidence of record as of March 29, 2007, 
reflects symptomatology that more nearly approximates a 20 
percent disability rating.  Specifically, there is objective 
evidence of decreased strength and motion in the Veteran's 
left shoulder/arm, as well as competent lay evidence that the 
Veteran experiences pain when lifting his left arm above 
shoulder level.  As discussed above, Diagnostic Code 5201 
provides for a 20 percent rating when arm movement is limited 
at shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

In assigning this staged rating, the Board notes that it 
considered the Veteran's lay statements that he is entitled 
to an initial rating in excess of 10 percent for the entirety 
of this appeal, which begins on April 28, 2005, the effective 
date of his award.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (Board must address veteran's lay 
assertions).  And while acknowledging that the Veteran is 
competent to provide evidence regarding the symptomatology he 
experiences, Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a 
lay person is competent to report information of which he has 
personal knowledge, i.e., information that he can gather 
through his senses), the Board observes that he is not 
competent as a lay person to provide opinions requiring 
medical knowledge, such as whether his symptoms satisfy 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Furthermore, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  Thus, the Veteran's lay assertions that he 
is entitled to a higher rating alone are not competent 
medical evidence that provides a basis for the assignment of 
a higher initial rating.  In the present case, March 29, 
2007, represents the earliest competent evidence of any 
contemporaneous lay assertion by the Veteran that his left 
shoulder disability was worsening.  Moreover, this is the 
first indication in the objective medical record pertinent to 
the present appeal period of increasing symptomatology which 
supports his lay testimony that his left shoulder disability 
is limited to movement at shoulder level.  

Conversely, the record from April 28, 2005, to March 29, 
2007, indicates that the Veteran did not seek regular 
treatment for problems associated with his service-connected 
left shoulder.  Furthermore, objective examination during 
this part of the rating period revealed left shoulder 
movement limited to no less than 170 degrees.  See VA 
Examination Report dated in October 2005.  This represents 
almost full range of motion in the shoulder, see 38 C.F.R. 
§ 4.71a, Plate I (full flexion or abduction is 180 degrees), 
and cannot be said to more nearly approximate motion limited 
at shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Moreover, although there is no competent medical 
evidence dated in April 2005, the Veteran demonstrated full 
range of motion without complaints as of December 2004; there 
are no additional complaints or treatment of the Veteran's 
left shoulder disability between December 2004 and the 
October 2005 VA examination.  Therefore, the Board finds that 
it is reasonable to conclude that the disability picture for 
the Veteran's left shoulder as of April 28, 2005, more 
closely resembled that of the October 2005 VA examination 
than records dated in and around the October 2004 left 
shoulder surgery.  And as indicated by the above evidence, 
the Veteran's disability picture during this part of the 
rating period is more consistent with his already assigned 10 
percent rating.  See id.  

The Board acknowledges that the Veteran's contemporaneous 
records show more severe symptomatology immediately preceding 
and following his October 2004 left shoulder surgery.  
However, as previously noted, the Veteran's initial rating 
for his left shoulder disability is effective April 28, 2005.  
Therefore, with the exception of the December 2004 treatment 
record discussed above, the medical evidence of record which 
predates April 28, 2005, is relevant to understanding the 
Veteran's disability "in relation to its history" rather 
than the initial rating that should be assigned.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see also 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. 
§ 3.400(b)(2) (2008) (the effective date of an evaluation and 
award of compensation on an original claim for compensation 
will be the day following separation from active duty service 
or the date entitlement arose if claim is received within 1 
year after separation from service; otherwise, date of 
receipt of claim or the date entitlement arose, whichever is 
later).  

With consideration of the competent medical and lay evidence 
of record during this rating period, and granting all 
reasonable doubt in favor of the Veteran, the Board finds 
that March 29, 2007, is the earliest date of record in which 
the evidence demonstrates an increase in the severity of the 
Veteran's left shoulder disability sufficient to warrant a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
See also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is 
the responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  A rating in excess of 20 
percent is not warranted under Diagnostic Code 5201 as there 
is no indication in either the lay or medical evidence that 
his arm movement is limited less than 90 degrees.  As 
previously discussed, the Veteran expressly testified that 
pain begins at his shoulder.  

In addition to determining whether the Veteran is entitled to 
a higher rating under his present Diagnostic Code (5010), 
consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as to whether a higher rating may be assigned on the 
basis of an alternate diagnostic code or whether a separate 
rating might be assigned for any additional functional 
impairment associated with the Veteran's service-connected 
left shoulder disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  For the reasons discussed below, the Board 
finds no basis upon which to assign a higher evaluation 
and/or additional ratings.

The Board observes that higher ratings are available under 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, and 5203.  
However, the competent medical evidence of record fails to 
indicate that the Veteran's left shoulder disability is 
characterized by ankylosis, impairment of the humerus, or 
impairment of the clavicle or scapula.  In this regard, an 
October 2005 X-ray revealed "normal glenohumeral 
relationships;" there is also no competent lay or objective 
evidence of recurrent dislocation of the scapulohumeral 
joint.  Additionally, while the Board acknowledges that the 
Veteran fractured his left clavicle during military service, 
there is no objective clinical evidence of dislocation, 
nonunion, or malunion of this bone.  Thus, absent competent 
evidence of symptomatology associated with these diagnostic 
codes, higher ratings are not available under them.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  

As noted above, the Veteran has been diagnosed with a atrophy 
of the supraspinatus and subluxed biceps tendon which is 
contributing to left shoulder pain, as well as weakness of 
arm movement.  See Dr. T.S. Treatment Record dated May 22, 
2007.  The diagnostic criteria applicable to the Veteran's 
degenerative joint disease do not expressly address muscular 
impairment; thus, the Board has considered whether a separate 
rating is appropriate for this associated disability.  In 
concluding that a separate rating is not warranted, the Board 
observes that the functional effects of the Veteran's 
atrophied supraspinatus and subluxed biceps tendon are 
increased pain, weakness (loss of strength), and limitation 
of arm motion.  All of these symptoms have already been taken 
into consideration in rating the Veteran's left shoulder 
disability pursuant to Diagnostic Code 5201.  Therefore, to 
assign a separate rating for either disability would 
represent "pyramiding," which is expressly prohibited by VA 
law and regulations.  38 C.F.R. § 4.14(2008).  See Esteban v. 
Brown, 6 Vet. App. 259 (1994) (the critical inquiry in 
determining whether there is pyramiding is whether any of the 
symptomatology is duplicative or overlapping).  

Finally, the Board has also considered whether the record 
raises the matter of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (2008).  The above determination is 
based upon application of the pertinent provisions of VA's 
Rating Schedule.  However, in some cases a disability may 
present exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  In these cases, a referral for 
consideration of an extra-schedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id.  If 
there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment 
of an extra-schedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required.  38 
C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The record reflects that the Veteran previously worked as a 
production superintendent for ship building for eleven years 
prior to resigning in 1996.  The Veteran testified that this 
occupation required him to climb ladders and stairs, and that 
ultimately he resigned because his bilateral knee disability 
prevented him from performing such tasks.  The Veteran has 
never expressly asserted that his left shoulder disability 
interfered significantly with his employment.  

As discussed above, the criteria in the Rating Schedule 
pertaining to the Veteran's disability focus on limitation of 
motion with consideration of additional functional loss due 
to pain, fatigue, lack of endurance, and incoordination.  
Such criteria address the symptomatology reflected in the 
competent medical and lay evidence of record.  Thus, the 
Board is of the opinion that the applicable rating criteria 
adequately address the functional impairment and 
symptomatology associated with the Veteran's disability and 
any potential loss in earning capacity.  Cf. Smallwood v. 
Brown, 10 Vet. App. 93, 97-8 (1997) (the Board was required 
to consider whether referral for an extra-schedular rating 
was warranted where a medical examiner stated that a foul-
smelling odor related to the veteran's osteomyelitis 
precluded employment in a confined space with other workers).  
Thus, referral for extra-schedular consideration is not 
warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In sum, the Board finds that a 20 percent rating, and no 
higher, should be assigned for the Veteran's service-
connected left shoulder disability as of March 29, 2007.  As 
a preponderance of the evidence is against the assignment of 
a rating in excess of 10 percent prior to March 29, 2007, 
this part of the appeal must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial rating of 20 percent is granted, 
effective March 29, 2007, for degenerative joint disease of 
the left AC joint, status post-rotator cuff repair and distal 
clavicle resection, subject to the laws and regulations 
governing the payment of monetary benefits; entitlement to an 
initial rating in excess of 10 percent prior to March 29, 
2007, is denied.  


REMAND

The Veteran was awarded service connection for bilateral knee 
strain with retropatellar chondromalacia by RO rating 
decision dated in November 2005 and assigned separate 10 
percent ratings pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5099-5019 (2008).  The Veteran disagreed with these 
initial ratings, and has appealed them to the Board.  
Following a review of the record, the Board concludes that 
further development is needed with respect to these 
disabilities; thus, a remand is necessary for these issues.  

Initially, the Board observes that the Veteran testified in 
April 2009 that he was scheduled to undergo total knee 
replacement surgery on his left knee.  See Hearing 
Transcript, p. 12.  He also submitted a written statement in 
April 2009 in which he stated that he was scheduled for 
surgery on May 6, 2009, and that the surgery would be 
performed at Providence Everett Medical Center by Dr. B.H. of 
Everett Bone & Joint.  See VA Form 21-4138 dated April 23, 
2009.  

Pursuant to the Rating Schedule, prosthetic replacement of a 
knee joint necessitates a 100 percent rating for 1 year 
following implantation of prosthesis with residuals rated 
thereafter under Diagnostic Code 5055.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  In the present case, the Veteran's 
claim for a higher initial rating for his left knee 
disability must be remanded so that the agency of original 
jurisdiction (AOJ) might obtain any pertinent information and 
evidence regarding any left knee surgery, to include records 
from Everett Bone & Joint and Providence Everett Medical 
Center.  See 38 C.F.R. § 3.159.  Moreover, if evidence is 
obtained which indicates that the Veteran underwent total 
knee replacement on his left knee, the AOJ must determine 
whether his left knee disability rating should reflect 
consideration of Diagnostic Code 5055.  

In addition to the Veteran's possible left knee surgery, the 
Board finds that a remand is necessary for both knees so that 
the AOJ might obtain additional medical information as to 
current severity and manifestations of his bilateral knee 
disability.  In this regard, the Veteran's medical records 
show that since his last VA examination in October 2005 he 
has been diagnosed with osteoarthritis and a medial meniscus 
tear in both knees.  Higher ratings might be available for a 
knee disability manifested by meniscal problems and/or 
arthritis.  Thus, absent competent medical evidence 
addressing the issue of whether these disabilities are 
related to the Veteran's service-connected chondromalacia or, 
alternatively, competent evidence indicating that the 
symptomatology and manifestations of these disabilities may 
not be distinguished from the Veteran's service-connected 
knee disability, the Board concludes that it cannot 
adequately rate his knees.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (when a claimant has both service-
connected and nonservice-connected disabilities, the Board 
must attempt to discern the effects of each disability and, 
where such distinction is not possible, attribute such 
effects to the service-connected disability).  A remand for a 
new VA examination is therefore necessary.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (Board is prohibited from 
making conclusions based on its own medical judgment).  

In addition to evaluating the current severity of the 
Veteran's disabilities and providing opinions regarding his 
meniscal tears and osteoarthritis, the examiner should also 
consider the Veteran's lay assertions throughout this appeal 
that he has instability of the knees and provide an opinion 
as to whether the objective evidence of record supports such 
lay contentions.  Finally, the Veteran contends that he 
resigned from his former employment as a result of his 
service-connected knees.  Thus, an opinion should be obtained 
as to what functional impact, if any, the Veteran's knees 
have on his occupational abilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain the names 
and addresses of all medical care providers 
who have treated his bilateral knee 
disability since March 2009 as well as the 
dates of such treatment.  Such request 
should specifically ask for information 
regarding the following 
providers/facilities: Dr. B.H. of Everett 
Bone & Joint; Providence Everett Medical 
Center.  After securing the necessary 
release from the Veteran, obtain these 
records.

2.  After securing any outstanding 
treatment records, schedule the Veteran 
for a VA orthopedic examination for the 
purposes of ascertaining the current 
severity and manifestations of his 
service-connected bilateral knee strain 
with retropatellar chondromalacia.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner, and the examination report 
should reflect that the claims file was 
reviewed in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should provide comments regarding 
the following:

(a) Describe all manifestations of the 
Veteran's bilateral knee strain with 
retropatellar chondromalacia in detail, 
including whether there is any evidence of 
ankylosis, subluxation, lateral 
instability, "locking," or effusion into 
the joint.  In accordance with 38 C.F.R. 
§§ 4.40, 4.45, VAOPGCPREC 36-97, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the examiner should also address any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  The examiner should accurately 
measure and report where any recorded pain 
begins and ends when measuring range of 
motion.  If the Veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, express 
this in terms of additional degrees of 
limitation of motion during the flare-ups.  
If the examiner is unable to offer an 
opinion as to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated and the 
reason should be explained.

(b) In addition to determining whether 
either of the Veteran's knees is presently 
manifested by evidence of instability, the 
examiner should also review the medical 
evidence of record and provide an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that either of the 
Veteran's knees demonstrated recurrent 
subluxation or lateral instability at any 
time during this appeal.  If so, the 
examiner should specify when such 
symptomatology was present and what 
evidence was used in making this 
determination.  

(c) The examiner should also provide an 
opinion as to whether the Veteran's medial 
meniscus tears, diagnosed in October 2006 
and October 2007, and osteoarthritis, 
diagnosed in May 2007, are more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), caused or aggravated by 
the Veteran's service and/or service-
connected bilateral knee strain with 
retropatellar chondromalacia.  If the 
examiner determines that these 
disabilities are not related to service or 
his service-connected bilateral knee 
strain with retropatellar chondromalacia, 
he/she should expressly state whether the 
functional impairment and effect(s) of his 
medial meniscus tears and/or 
osteoarthritis can be distinguished from 
the Veteran's service-connected knee 
disabilities.  

(d) Finally, the examiner should describe 
any occupational impairment associated 
with the Veteran's service-connected knee 
disabilities.  The examiner should 
expressly describe what types of 
employment activities are limited because 
of the Veteran's service-connected knee 
disabilities and what types of employment, 
if any, are feasible given the Veteran's 
functional impairment.  Finally, the 
examiner should render an opinion as to 
whether the Veteran's service-connected 
knees render him unable to obtain or 
maintain substantially gainful employment.  
A complete rationale should be given for 
all opinions and conclusions expressed.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claims with consideration given 
to the provisions of 38 C.F.R. § 3.321(b), 
4.16(b), and 4.71a, Diagnostic Code 5055.  
Unless the full benefits sought on appeal 
are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


